Broyles, J.
1. There was sufficient evidence to authorize the jury’s finding that credit for the goods included in the account sued on was extended by the plaintiff to the defendant (a married woman) in her individual capacity, and that she was liable for the same. See Connerat v. Goldsmith, 6 Ga. 14; Mitchell v. Treanor, 11 Ga. 324 (3, 4), 326 (56 Am. D. 421); Schofield v. Jones, 85 Ga. 816, 824 (11 S. E. 1032); Goodson v. Powell, 9 Ga. App. 497 (71 S. E. 765); Reynolds v. Starks, ante, 606 (85 S. E. 950).
2. The evidence authorized the verdict. There was no material error of law; and the judgment of the appellate division of the municipal court, refusing a new trial, is Affirmed.

Russell, G. J., dissents.